Claims 4-5, 12-17, 19 are canceled.  Claims 1-3, 6-11, 18, 20-23 are pending and under consideration.

Priority:  This application is a 371 of 	PCT/JP2017/024857, filed July 6, 2017, which claims benefit of foreign application JP 2016-134478, filed July 6, 2016.  A copy of the foreign priority document has been received in this application on January 7, 2019, and is not in the English language.

Claim Objections
Claim 22 is objected to because of the following informalities:  in claim 22, line 6, the spacing between each term appears to be more than one space.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 20130338342; IDS 05.27.20).  It is noted that instant claim 1 and its dependent claims are product claims drawn to a therapeutic agent comprising a hemoglobin-albumin complex wherein albumin serving as a shell is bound to hemoglobin serving as a core by a cross-linker, wherein the number of albumin bound to the hemoglobin by the cross-linker is 2 to 5, regardless of the intended uses of the therapeutic agent recited in the instant claims.
Komatsu et al. teach a hemoglobin-albumin complex having hemoglobin as the core, and albumin as the shell bound through a cross-linker to the hemoglobin, wherein the number of the albumin is 1 to 7 (at least p. 10-11, claims 1, 5).  Therefore, Komatsu et al. can be deemed to anticipate at least instant claim 1.
Regarding instant claims 2-3, 6-10, 20, it is noted that the limitations recited in the claims are intended uses of the hemoglobin-albumin complex.  The claims are still drawn to a therapeutic agent comprising the hemoglobin-albumin complex, regardless of the intended uses recited in the instant claims.  As noted above, Komatsu et al. teach a hemoglobin-albumin complex that is structurally the same as the claimed therapeutic agent comprising a hemoglobin-albumin complex.  Therefore, Komatsu et al. can be deemed to anticipate instant claims 2-3, 6-10, 20.
Regarding instant claim 18, Komatsu et al. teach the cross-linker is at least one selected from the group consisting of compounds having the general formulae (1) to (3) and chemical formula (I) (at least p. 11 claims 8-9).

s 1-3, 6-10, 18, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruki et al. (2015 Scientific Reports 5, 12778:  pages 1-9; IDS 01.07.19).  Haruki et al. teach a hemoglobin-albumin cluster (“HemoAct”) comprising bovine Hb (hemoglobin) in the center and human serum albumin (HSA) at the periphery, where the average HSA/Hb ratio of one cluster is 3 (Hb-HSA3), where the cross-linker is SMCC (N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate), where the HemoAct solution has a [Hb] concentration of 5.0 g/dL, in PBS, pH 7.4 (at least p. 2).  Haruki et al. also teach administering a dose of 40 mg/kg (at least p. 7).  Haruki et al. teach the HemoAct solution was prepared to previously reported procedures (at least p. 6), citing at least ref. 19 to Tomita et al. 2013.  It is taught in Tomita et al. that diameters of Hb-HSAm clusters increase by the number of adjacent HSA entities, where it is taught Hb-HSA3 and Hb-HSA4 have diameters including 8.4 and 9.9 (p. 1819-1820).  Therefore, Haruki et al. can be deemed to anticipate instant claims 1-3, 6-10, 18, 20, 22.

Claims 1-3, 6-10, 18, 20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (2013 Biomacromolecules 14:  1816-1825; IDS 01.07.19).  Tomita et al. teach a hemoglobin-albumin cluster comprising bovine Hb in the core and HSA as the shell, where the average number of HSA to Hb is 3 (Hb-HSA3), where the cross-linker is N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate, where the hemoglobin-albumin clusters are in solution, has a [Hb] concentration of 5.0 g/dL, in PBS, pH 7.4, and where it is taught Hb-HSA3 and Hb-HSA4 have diameters including 8.4 and 9.9 (at least p. 1817-1818, 1819-1820).  Therefore, Tomita et al. can be deemed to anticipate instant claims 1-3, 6-10, 18, 20, 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 11, 18, 20, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 20130338342; IDS 05.27.20) in view of Tomita et al. (2013 Biomacromolecules 14:  1816-1825; IDS 01.07.19) and Haruki et al. (2015 Scientific Reports 5, 12778:  pages 1-9; IDS 01.07.19).  The teachings of Komatsu et al. over at least instant claims 1-3, 6-10, 18, 20 are noted above.  The teachings of Komatsu et al., Tomita et al., and Haruki et al. are noted above.
Regarding instant claim 22, Komatsu et al. disclose the hemoglobin-albumin complex in PBS pH 7.4, wherein the hemoglobin is bovine hemoglobin, the albumin is human serum albumin, the cross-linker is N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate, the average number of human serum albumin is 3.  As noted above, Tomita et al. disclose that diameters of Hb-HSAm clusters increase by the number of adjacent HSA entities, where it is taught Hb-HSA3 and Hb-HSA4 have diameters including 8.4 and 9.9 (p. 1819-1820).  Tomita et al. also appear to disclose the hemoglobin-albumin complexes of Komatsu et al. and disclose [Hb] concentration of 5.0 g/dL, in PBS, pH 7.4.
Therefore, Komatsu et al. can reasonably be deemed to disclose the claimed hemoglobin-albumin complex in PBS pH 7.4, wherein the hemoglobin is bovine hemoglobin, the albumin is human serum albumin, the cross-linker is N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-
Regarding instant claim 11, Komatsu et al. disclose the hemoglobin-albumin complex can be used as a highly safe transfusion substitute when administered to an organism, including an oxygen supplying solution to an ischemic site (at least paragraph 0179).  As noted above, Haruki et al. disclose administering doses including 40 mg/kg (at least p. 7).  Therefore, it would have been obvious for one of ordinary skill to determine effective amounts of hemoglobin-albumin complex, including the claimed 100 mg to 1,000 mg per 1 kg weight, depending on the condition to be treated and/or subject in need of such treatment, by routine experimentation and/or optimization.
Regarding instant claim 21, Komatsu et al. disclose the hemoglobin-albumin complex in PBS pH 7.4, wherein the hemoglobin is bovine hemoglobin, the albumin is human serum albumin (at least example 15) and used as a highly safe transfusion substitute when administered to an organism, including an oxygen supplying solution to an ischemic site (at least paragraph 0179).  Therefore, it would have been obvious that the albumin administered can be from the same species as the subject that is to be treated.

Claims 1, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (US 20130338342; IDS 05.27.20) in view of Tomita et al. (2013 Biomacromolecules 14:  1816-1825; IDS 01.07.19) and Kawaguchi et al. (2009 Artificial Organs 33(2):  153-158; IDS 01.07.19) or Shimbo et al. (2014 Brain Research 1554:  59-66; IDS 01.07.19).  The teachings of Komatsu et al. and Tomita et al. over at least instant claims 1, 22 are noted above.  

Komatsu et al. disclose the hemoglobin-albumin complex can be used as a highly safe transfusion substitute when administered to an organism, including an oxygen supplying solution to an ischemic site (at least paragraph 0179).  Tomita et al. also disclose the hemoglobin-albumin complexes can be of great medical importance as an O2 providing therapeutic reagent in various clinical situations (at least p. 1824).
Kawaguchi et al. disclose administering liposome-encapsulated hemoglobin alleviates brain edema after permanent occlusion of the middle cerebral artery in rats at 10 mL/kg (at least p. 153).  
Shimbo et al. also disclose administering liposome-encapsulated hemoglobin reduces ischemic injury in a rat transient middle cerebral artery occlusion at 10 mL/kg (at least p. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method of administering to a rat model having a transient middle cerebral artery occlusion induced to have ischemia, a therapeutically effective amount of a composition comprising the hemoglobin-albumin complex in PBS pH 7.4 of Komatsu et al. and Tomita et al., wherein the hemoglobin is bovine hemoglobin, the albumin is human serum albumin, the cross-linker is N-succinimidyl-4-(N-maleimidomethyl)cyclohexane-1-carboxylate, the average number of human serum albumin is 3, hemoglobin concentration is 5 g/dL, particle diameter is approximately 10 nm (instant claim 23).  

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Marsha Tsay/Patent Examiner, Art Unit 1656